DETAILED ACTION
Claims 2-13 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 4 and 10, it is unclear what the Applicant is claiming with the language. “wherein the initial vector (IV) is obtained with the same size of the prime number p”. To expedite prosecution, Examiner will interpret this to mean the vector is the same size as the p. However, the language should be amended to clearly reflect Applicant’s intention.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouti et al. (US PGPUB No. 2011/0200186) [hereinafter “Ghouti”] in view of Zeng et al. (CN-103117850-A) [hereinafter “Zeng”].

As per claim 2, Ghouti teaches a method for securing encoding and mapping in Elliptic Curve Cryptography (ECC) against several encryption attacks, the method comprising: obtaining a plaintext message ; dividing the message to a set of blocks ([0053], splitting message into blocks for encryption see also [0017]); encoding and manipulating each block with initial vector (IV) to secure each block to obtain encoded and manipulated blocks ([0078], encoding plaintext blocks with initialization vector IV see also [0018]); mapping the encoded and manipulated blocks to elliptic curve (E) to obtain mapped points ([0075], mapping message to elliptical message points); encrypting the mapped points using a secret key to obtain encrypted points ([0054], using secret to encrypt elliptical message points); decrypting the encrypted points by using the secret key to obtain the mapped points ([0031], using key to decrypt cipher point to elliptical message point see also [0055] using secret key to recover elliptical message point, i.e. decryption) and converting the mapped points to binary values ([0065], converting bit string from binary to curve points).
Ghouti does not explicitly teach converting the binary values and grouping 8 bits of these values to convert to its corresponding character, wherein the plaintext message is all characters grouped in one set. Zeng teaches converting the binary values and grouping 8 bits of these values to convert to its corresponding character ([0014], converting binary into text form, i.e. characters see [0007], binary is in 8-bit form), wherein the plaintext message is all characters grouped in one set ([0009], plaintext M is one set data of characters).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ghouti with the teachings of Zeng, converting the binary values and grouping 8 bits of these values to convert to its corresponding character, wherein the plaintext message is all characters grouped in one set, to return the secure data in user readable form or application processable form.

As per claim 5, the combination of Ghouti and Zeng method of claim 1, wherein mapping the encoded and manipulated blocks to elliptic curve (E) includes converting the binary values to decimal values and mapping it to the elliptic curve (E) to obtain the mapped points (Ghouti; [0065], bit strings from message are converted from binary to points on a curve which are normally represented in decimal values).

As per claim 6, the combination of Ghouti and Zeng teaches the method of claim 1, wherein the mapped points are encrypted by performing an addition operation between the mapped points and the secret key (Ghouti; [0054], adding secret key to elliptic points to create cypher points).

As per claim 7, the combination of Ghouti and Zeng teaches the method of claim 1, wherein the encrypted points are decrypted by performing an subtract operation between the encrypted points and the secret key (Ghouti; [0055], subtraction of cypher points with secret key to recover message points).

As per claim 8, the substance of the claimed invention is identical to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 11, the substance of the claimed invention is identical to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the substance of the claimed invention is identical to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouti and Zeng in further view of Unavailable (JP-H08510365-A) [hereinafter “JP ‘365”].

As per claim 3, the combination of Ghouti and Zeng teaches the method of claim 1, as well as, grouping each set of characters presented in binary values to the set of blocks (Zeng; [0009], plaintext M is one set data of characters) see also (Zeng; [0014], converting binary into text form, i.e. characters see [0007], binary is in 8-bit form). 
The combination of Ghouti and Zeng does not explicitly teach wherein dividing the message to the set of blocks comprises steps including: dividing the plaintext message to a set of s characters, wherein a value of s is represented as a number of characters in the plaintext message; obtaining a size of prime number p; obtaining a block size based on the size of the prime number p; obtaining a number of blocks based on the block size and the value of s. JP ‘365 teaches wherein dividing the message to the set of blocks comprises steps including: dividing the plaintext message to a set of s characters, wherein a value of s is represented as a number of characters in the plaintext message (Abstract, dividing plaintext into a number characters see also Page 6, lines 1-10, dividing plaintext message by characters and processing for encryption includes using counters to process message see Page 7, line 52); obtaining a size of prime number p (Page 12, lines 1-5, selecting prime numbers for block encryption); obtaining a block size based on the size of the prime number p (Page 12, lines 1-10, prime number used to set vector and block size of plaintext); obtaining a number of blocks based on the block size and the value of s (Abstract, the number of blocks encrypted will be based on block size and the total characters – Examiner notes the language is merely claiming that a number of blocks are obtained not that a number is calculated or determined).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ghouti and Zeng with the teachings of JP ‘365, wherein dividing the message to the set of blocks comprises steps including: dividing the plaintext message to a set of s characters, wherein a value of s is represented as a number of characters in the plaintext message; obtaining a size of prime number p; obtaining a block size based on the size of the prime number p; obtaining a number of blocks based on the block size and the value of s, to process plaintext messages by character in an efficient well recognized units, i.e. characters.
 
As per claim 4, the combination of Ghouti, Zeng and JP ‘365 teaches the method of claim 3, wherein the initial vector (IV) is obtained with the same size of the prime number p (JP ‘365; Page 12, lines 1-10, selecting a prime subset, i.e. prime determines size of subset).

As per claim 9, the substance of the claimed invention is identical to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 10, the substance of the claimed invention is identical to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 2-13 have been considered but are moot because of the new ground of rejections. The claims have been amended to address previous 101 and 112 rejections which are now withdrawn. However, based on the new amendments, new prior art has been applied to the new claims which now stand rejected.

To expedite prosecution, Examiner is open to conducting an after-final interview ot discuss claim amendments to overcome the current rejection and/or place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carro et al. (US PGPUB No. 2002/0013794), Donescu et al. (WO-0217554-A2), Kamata et al. (JP-2012177893-A), Paar et al. (HR-P990248-A2), Das et al. ("An Efficient Method for text Encryption using Elliptic Curve Cryptography," 2018 IEEE 8th International Advance Computing Conference (IACC), 2018, pp. 96-101, doi: 10.1109/IADCC.2018.8692087), Amounas et al. ("Secure encryption scheme of amazigh alphabet based ECC using finite state machine," 2013 National Security Days (JNS3), 2013, pp. 1-4, doi: 10.1109/JNS3.2013.6595477), Keerthi et al. ("Elliptic curve cryptography for secured text encryption," 2017 International Conference on Circuit ,Power and Computing Technologies (ICCPCT), 2017, pp. 1-5, doi: 10.1109/ICCPCT.2017.8074210) and Genç et al. ("Implementation of New Message Encryption using Elliptic Curve Cryptography Over Finite Fields," 2021 International Congress of Advanced Technology and Engineering (ICOTEN), 2021, pp. 1-6, doi: 10.1109/ICOTEN52080.2021.9493519) all generally disclose elliptical curve encryption on plaintext in binary and character string conversion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 16, 2022